                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10
                                                                         11   UNITED STATES OF AMERICA,                                    No. CR 17-00093 WHA
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12                                                                ORDER RE (1) MOTION TO
                                                                         13     v.                                                         RESET DEADLINE FOR
                                                                                                                                           PRETRIAL MOTIONS;
                                                                         14   MARCUS ETIENNE, ELIZABETH                                    (2) MOTION TO SUPPRESS
                                                                              GOBERT, CRAIG MARSHALL, and                                  MAY 2016 SEARCH; AND
                                                                         15   MARIO ROBINSON,                                              (3) FEBRUARY 20
                                                                                                                                           EVIDENTIARY HEARING
                                                                         16                  Defendants.
                                                                                                                         /
                                                                         17
                                                                         18                                          INTRODUCTION

                                                                         19          In this prosecution under RICO, VICAR, and other penal statutes, defendant moves to

                                                                         20   reset the deadline for pretrial motions and has filed four motions to suppress. For the following

                                                                         21   reasons, the motion to reset the deadline for pretrial motions is GRANTED. Defendant’s motion

                                                                         22   for a Franks hearing and to suppress a May 2016 search is DENIED. An evidentiary hearing on

                                                                         23   defendant’s remaining motions to suppress is set for FEBRUARY 20 AT 8:00 A.M.

                                                                         24                                            STATEMENT

                                                                         25          The background of this action is set forth in prior orders (see, e.g., Dkt. No. 302). In

                                                                         26   brief, the third superseding indictment alleges that defendant Marcus Etienne was a member of

                                                                         27   the “Etienne Enterprise,” a criminal organization that ran a marijuana-trafficking operation from

                                                                         28   California to Louisiana and Texas. In March 2016, Etienne, along with certain of his co-
                                                                          1   defendants, allegedly murdered Trice Thibodeaux (“T.T.”) in furtherance of their marijuana-
                                                                          2   trafficking operation (Dkt. No. 336).
                                                                          3          The original scheduling order in this case set a deadline of March 1, 2018, to file motions
                                                                          4   to suppress. Subsequent orders extended this deadline to April 6, 2018. On April 6, Etienne
                                                                          5   (through then-retained attorneys Charles Woodson and Darryl Stallworth) moved to suppress the
                                                                          6   fruits of traffic stops that occurred on May 12, 2016, and December 13, 2016. That motion was
                                                                          7   denied. Now represented by new counsel, Etienne moves to reset the deadline for pretrial
                                                                          8   motions to suppress pursuant to Rule 12(c)(2). Etienne has also filed four new motions to
                                                                          9   suppress (Dkt. Nos. 129, 166–67, 288, 304–10). This order follows briefing and oral argument.
                                                                         10                                              ANALYSIS
                                                                         11          1.      MOTION TO RESET DEADLINE FOR PRETRIAL MOTIONS.
United States District Court
                               For the Northern District of California




                                                                         12          At the Court’s direction, Etienne has submitted declarations from his former and current
                                                                         13   counsel explaining why they did not file the late motions to suppress sooner. Moreover, in
                                                                         14   December 2018, the government filed a third superseding indictment naming a new defendant
                                                                         15   and adding new charges against Etienne. As a result, our trial date and other pre-trial deadlines
                                                                         16   have been vacated and have yet to be reset. Given these developments, the late motions to
                                                                         17   suppress no longer run the risk of disrupting this action’s scheduling order. Etienne’s motion to
                                                                         18   reset the deadline for pretrial motions is accordingly GRANTED.
                                                                         19          2.      MOTION TO SUPPRESS SEARCH OF HOME ON MAY 12, 2016.
                                                                         20          Etienne has moved for a Franks hearing to determine whether the affidavit in support of a
                                                                         21   May 2016 search warrant contained deliberate or reckless material omissions regarding its
                                                                         22   description of an interrogation of Elizabeth Gobert, Etienne’s wife (Dkt. No. 308). The search
                                                                         23   warrant authorized the search of Gobert’s home in Opelousas, Louisiana. The affidavit in
                                                                         24   support of the search warrant application, authored by Detective Chris David of the St. Landry
                                                                         25   Parish Sheriff’s Office, stated the following (Dkt. No. 308-2):
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              2
                                                                          1                  During the afternoon hours of May 12, 2016, Detective Chris
                                                                                             David with the St. Landry Parish Sheriff’s Office and TFC Dustin
                                                                          2                  Guidroz with the Louisiana State Police conducted a voluntary
                                                                                             interview with Elizabeth Ann Gobert at the St. Landry Parish
                                                                          3                  Sheriff’s Office. The interview was conducted following an
                                                                                             investigation conducted by St. Landry Parish Sheriff’s Office
                                                                          4                  Narcotics Team in reference to Marcus Etienne being involved in
                                                                                             illegal drug trafficking.
                                                                          5
                                                                                             Detective Brandon Dugas received information today, from a
                                                                          6                  credible source of information, who stated while he was speaking
                                                                                             to Etienne, he smelled what he knew to be Marijuana emitting
                                                                          7                  from an object which came from within Etienne’s vehicle.
                                                                                             Detective Dugas obtained a description of that vehicle. Detectives
                                                                          8                  later observed Etienne at his known residence located at 6*** Hwy
                                                                                             31 in Opelousas, LA. Detectives observed Etienne meet with
                                                                          9                  >>>> black males in the driveway of his (Etienne’s) home.
                                                                                             Detectives observed Etienne and a black female drive away from
                                                                         10                  the home shortly after.
                                                                         11                  Detective Logan Kartchner conducted a probable cause traffic stop
United States District Court




                                                                                             on the target vehicle. During the traffic stop, Detective Kartchner
                               For the Northern District of California




                                                                         12                  located approximately $10,000 in U.S. currency, suspected
                                                                                             Codeine mixed in a flavored drink and multiple cellular
                                                                         13                  telephones.
                                                                         14                  TFC Guidroz advised Gobert of her Rights per Miranda via
                                                                                             Waiver of Rights Form. Gobert stated she understood her rights
                                                                         15                  and wished to speak to us without legal counsel present. During
                                                                                             conversation with Gobert, she stated she recently smoked
                                                                         16                  Marijuana inside her home, specifically her bedroom. Gobert
                                                                                             continued to say there was additional Marijuana inside the home.
                                                                         17                  Gobert also said she observed “vape pens” with what she believed
                                                                                             to be liquid Marijuana inside the home.
                                                                         18
                                                                                     Etienne argues that Detective David’s statement that “Gobert continued to say there was
                                                                         19
                                                                              additional Marijuana inside her home” was misleading given the omission that Gobert admitted,
                                                                         20
                                                                              after several denials, only to having marijuana “residue.” Maybe so. But even if Detective
                                                                         21
                                                                              David did intentionally or recklessly omit that Gobert claimed to possess only a minuscule
                                                                         22
                                                                              amount of marijuana in her home, Etienne is not entitled to a Franks hearing.
                                                                         23
                                                                                     Probable cause exists when “there is a fair probability that contraband or evidence of a
                                                                         24
                                                                              crime will be found in a particular place.” Illinois v. Gates, 462 U.S. 213, 238 (1983). While
                                                                         25
                                                                              Detective David’s purported omission concerning the amount of marijuana in Gobert’s home
                                                                         26
                                                                              may have undercut probable cause to believe that evidence of drug trafficking would be found,
                                                                         27
                                                                              the warrant was not so limited. Rather, Detective David’s affidavit asserted that probable cause
                                                                         28
                                                                              existed to believe that, among other things, “illegal drugs” and “drug paraphernalia” would be

                                                                                                                              3
                                                                          1   found in the home (Dkt. No. 308-2 at 5). Accordingly, even supplemented with the claimed
                                                                          2   omissions, the affidavit would sufficiently support a finding of probable cause to search.
                                                                          3          Etienne also argues that the search warrant affidavit relied on the uncorroborated and
                                                                          4   unreliable statements of a confidential informant who purportedly smelled marijuana emitting
                                                                          5   from Etienne’s vehicle. The government responds that this information was included merely as
                                                                          6   “history” of the traffic stop and Gobert’s subsequent interview and therefore was not relied upon
                                                                          7   to establish probable cause. In any event, even with the informant’s statements excised from the
                                                                          8   affidavit, what remains — namely, the circumstances of the traffic stop and Gobert’s statements
                                                                          9   regarding her personal use of marijuana and possession of “residue” — would still support a
                                                                         10   finding of probable cause to search for illegal drugs and drug paraphernalia in the home.
                                                                         11          Finally, because this order concludes that the search warrant and subsequent search of
United States District Court
                               For the Northern District of California




                                                                         12   Gobert’s home was valid, it need not reach the government’s argument that Etienne failed to
                                                                         13   establish his standing to challenge the search. The motion for a Franks hearing and to suppress
                                                                         14   the evidence seized during the search of Gobert’s home on May 12, 2016, is DENIED.
                                                                         15          3.      REMAINING MOTIONS TO SUPPRESS.
                                                                         16          “Whether an evidentiary hearing is appropriate rests in the reasoned discretion of the
                                                                         17   district court.” United States v. Wardlow, 951 F.2d 1115, 1116 (9th Cir. 1991) (quoting United
                                                                         18   States v. Walczak, 783 F.2d 852, 857 (9th Cir. 1986)). An evidentiary hearing is appropriate in
                                                                         19   order to resolve the issues raised in Etienne’s remaining motions to suppress. With respect to
                                                                         20   Etienne’s motion to suppress the December 6, 2016, search of his phones, the Court is
                                                                         21   particularly interested in the government’s argument that any defect in the warrant was cured by
                                                                         22   the warrant’s incorporation of the accompanying affidavit. An evidentiary hearing on the
                                                                         23   motions was previously set for FEBRUARY 20 AT 8:00 A.M. If needed, an additional evidentiary
                                                                         24   hearing will take place on MARCH 4 AT 8:00 A.M.
                                                                         25                                           CONCLUSION
                                                                         26          For the foregoing reasons, Etienne’s motion to reset the deadlines for pretrial motions is
                                                                         27   GRANTED. His motion for a Franks hearing and to suppress the May 2016 search of Gobert’s
                                                                         28   home is DENIED. An evidentiary hearing on Etienne’s remaining motions to suppress will be


                                                                                                                              4
                                                                          1   held on FEBRUARY 20 AT 8:00 A.M. If needed, an additional evidentiary hearing will take place
                                                                          2   on MARCH 4 AT 8:00 A.M.
                                                                          3
                                                                          4          IT IS SO ORDERED.
                                                                          5
                                                                          6   Dated: February 5, 2019.
                                                                                                                                WILLIAM ALSUP
                                                                          7                                                     UNITED STATES DISTRICT JUDGE
                                                                          8
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                            5
